DETAILED ACTION
	In the response filed 30 August 2021, claims 1-5 were amended and claims 6-8 were amended.  Claims 1-8 are pending.  The prior claim objections have been corrected and have been removed. The 35 USC 102 rejections of claims 1-5 are maintained.  New 35 USC 102 rejections of claims 6-8 are added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5, line 6, before “at least one of the”, delete “pre”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xilinx, “XC5200 Series Field Programmable Gate Arrays datasheet, v5.2”

the first connection lines are configured for data transmission between the pre-allocation managers, and transmission directions of the first connection lines are determined according to a configuration (Figures 1, 2, 14, direct connect lines connect the adjacent LIMs in a north/south/east/west configuration); 
the at least one second connection line is configured for data transmission between the pre-allocation managers and the at least one functional module (Figure 14, connections between LIM and CLB transmit data); and 
the pre-allocation managers are configured for data transmission between the first connection lines and the at least one functional module and for data transmission between the first connection lines (Figure 14, LIMs multiplex the direct connect lines data for input into the CLBs and multiplex the CLB outputs for transmission over the output direct connections to the adjacent LIMs).

In reference to claim 2, Xilinx teaches wherein at least one of the pre-allocation managers includes a plurality of mux (Figure 14, input/output multiplexers), and each mux has a plurality of input terminals and a plurality of output terminals (Figure 14, the input multiplexers have 24 inputs and 20 outputs, output multiplexers have 13 inputs and 8 outputs), wherein: 

the plurality of output terminals of each mux include at least one directional output port connected to the one of the first connection lines in one direction and at least one second common connection line port connected to a second common connection line in the at least one second connection line, and the second common connection line is configured for data transmission from the al least one of the pre-allocation managers to the functional module (Figure 14, outputs of the input multiplexers connect the clb and to cardinal direct connects through the clb and output multiplexer); and directions of the first connection lines connected to the output terminals of each mux are different from a direction of the first connection line connected to the input terminal of the mux, and directions of the first connection lines connected to the output terminals of the plurality of mux are different (page 7-94, input multiplexers are not fully populated).
In reference to claim 3, Xilinx teaches wherein at least one of the pre-allocation managers is configured for data transmission between at least one of the first connection lines and the at least one functional module, such that: data from the at least one of the first connection lines is transmitted to the at least one of the pre-allocation managers via one said directional input port of one mux, then the at least one of the pre-allocation managers transmits the data to the at least one second connection line via the second common connection line port of the same mux, and the at least one second connection line transmits the data to the at least one functional module (Figure 14, input multiplexers transmit data to the CLB via their output ports).

In reference to claim 5, Xilinx teaches wherein the at least one of the pre-allocation managers is configured for data transmission between the first connection lines, such that: data from one first connection line of the first connection lines is transmitted to the at least one of the pre-allocation managers via one said directional input port of one mux, and then the at least one of the pre-allocation managers transmits the data to another first connection line of the first connection lines via the directional output port of the same mux (Figure 14, LIM muxes receive and transmit directionally north/south/east/west).
In reference to claim 6, Xilinx teaches wherein the wherein the pre-allocation managers and the at least one functional module are connected in a parallel configuration (Figure 2, CLB is connected to the LIM in a parallel).
In reference to claim 7, Xilinx teaches wherein, between the pre-allocation managers, the first connection lines are configured only for data transmission (Figure 14, Page 7-94, direct connects are only transmitting data between the LIMs).
In reference to claim 8, Xilinx teaches wherein the first connection lines are configurable to have a one-way conduction property (Figure 2, Direct Connects are one way signals denoted by the one way arrows).

Response to Arguments
Applicant's arguments filed 30 August 2021 have been fully considered but they are not persuasive.
With regards to claims 1-5 applicant argues that because the LIM includes the CLB, Xilinx fails to show that the at least one second connection line is configured for data transmission between the pre-allocation managers and the at least one functional module.  The examiner disagrees.  As shown in Figures 1, 2, and 15, Xilinx shows multiple second connection lines that are each configured to connect multiple LIMs to multiple CLBs respectively the same as is shown in Figure 2 of the instant application showing multiple second connection lines that are each configured to connect multiple pre-allocation managers to multiple functional modules respectively.  Accordingly, Xilinx teaches “at least one second connection line is configured for data transmission between the pre-allocation managers and the at least one functional module”.
With regards to claim 6, applicant argues that Xilinx does not teach wherein the wherein the pre-allocation managers and the at least one functional module are connected in a parallel configuration.  As best understood by the examiner and Figure 2 and 3 of the applicant’s specification shows multiple pre-allocation managers each connected to a single functional module with inputs and outputs from each pre-allocation manager to each functional module.  Xilinx shows multiple LIMs connected to multiple CLBs with inputs and outputs.  According, Xilinx teaches wherein the pre-allocation managers and the at least one functional module are connected in a parallel configuration.
With regards to claim 7, applicant argues that Xilinx performs LC processing.  Nonetheless, the lines themselves are only passing data and therefore are configured only for data transmission.
With regards to claim 8, applicant argues that Xilinx lacks a one-way conduction configuration.  The examiner disagrees.  Xilinx teaches wherein the first connection lines are .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.B/Examiner, Art Unit 2851    



/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851